Citation Nr: 1525133	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  08-09 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for a right shoulder disability.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1990 to October 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied a rating higher than 10 percent for a right shoulder disability, characterized as status post arthroscopy of right shoulder with residuals scars and muscle atrophy, and paresthesia of the right arm and right hand.  

In March 2015, the Veteran appeared at the RO in St. Petersburg, Florida, which currently has jurisdiction of the claims file after the Veteran has relocated, and testified at a videoconference hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

At the hearing, it was acknowledged that in addition to the right shoulder disability, the Veteran currently has five other claims on appeal.  The Board previously remanded the case to the RO in December 2013 for development on the issues of whether new and material evidence had been received to reopen claims of service connection for disabilities of the right knee and right hip (both claimed as secondary to service-connected lumbar strain), entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder, entitlement to a rating higher than 20 percent for lumbar strain, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  As development has not been completed on these issues, they are not before the Board for consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  



REMAND

The Veteran's service-connected right shoulder disability is characterized as status post arthroscopy of right shoulder with residuals scars and muscle atrophy, and paresthesia of the right arm and right hand.  Following receipt of his November 2010 claim for a rating higher than 10 percent for the disability, the Veteran underwent a VA examination in May 2011 to evaluate the severity of his condition.  In reviewing the examination report, it is the Board's judgment that the evaluation was inadequate for rating purposes.  For example, the examiner did not address any impairment from residual scars or any neurological sequelae.  Moreover, at his hearing the Veteran testified that his right shoulder was inclined to dislocate (on VA examination, there were no dislocations noted) and that he experienced sensations of tingling, burning, and itching.  He also asserted that he could not lift more than 10 pounds, that his right arm was restricted from movement above the level of his shoulder (on VA examination, his flexion and abduction was to 125 degrees or more), and that he had less muscle in the upper part of his shoulder and previously took muscle relaxants.  

In light of the inadequate VA examination and the statements indicating that his disability is worse than reflected on the VA examination, the RO should arrange for the Veteran to undergo a contemporaneous examination to address the current level of impairment from the right shoulder disability.  Prior to the VA examination, the RO should ensure that VA treatment records are updated in the file.  At the hearing, the Veteran indicated that he received treatment at the Pensacola VA Medical Center.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any updated records of treatment of the right shoulder from the Pensacola VAMC.  

2.  Arrange to have the Veteran undergo an appropriate VA examination to determine the current level of impairment due to his service-connected right shoulder disability (i.e., status post arthroscopy of right shoulder with residuals scars and muscle atrophy, and paresthesia of the right arm and right hand).  The claims file, including the May 2011 VA examination report, must be reviewed by the examiner.  

The examiner should undertake any development deemed necessary, to include range of motion testing of the right shoulder and any electromyography/nerve conduction studies if indicated.  The examiner is asked specifically to address, with regard to any limitation of motion, whether there is additional loss of function and pain on motion (per DeLuca v. Brown, 8 Vet. App. 202 (1995)).  The examiner is also asked to specify any and all nerves affected (e.g., upper/middle/lower radicular group, radial, median, ulnar, musculocutaneous, circumflex, long thoracic) and their degree of lost or impaired function.  To that end, descriptions of impairment characterized as mild, moderate, and severe would be especially helpful.  It should also be noted whether or not any nerve involvement is wholly sensory.  Furthermore, the examiner should describe the residual scars and indicate whether they are symptomatic and productive of functional impairment.  

The examiner should also comment upon the functional impact of the service-connected right shoulder disability upon the Veteran's employability, explaining what types of employment would be precluded by the disability and what types of employment remain feasible despite the disability.

Complete rationale should be provided for all opinions.

3.  After the development requested above is completed, adjudicate the claim for a higher rating for the right shoulder disability.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case, afford them opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2014).




